UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For The Quarterly Period Ended June 30, 2007 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File No. 001-32494 BOIS d'ARC ENERGY, INC. (Exact name of registrant as specified in its charter) NEVADA 20-1268553 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification Number) 600 Travis Street, Suite 5200, Houston, Texas77002 (Address of principal executive offices) Telephone No.: (713) 228-0438 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesþ No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of "accelerated filer and large accelerated filer" in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer o Accelerated filerþ Non-accelerated filer o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o Noþ The number of shares outstanding of the registrant's common stock, par value $.01, as of August 8, 2007 was 66,474,000. BOIS d'ARC ENERGY, INC. QUARTERLY REPORT For The Quarter Ended June 30, 2007 INDEX Page PART I. Financial Information Item 1. Financial Statements (Unaudited): Consolidated Balance Sheets – June 30, 2007 and December 31, 2006 4 Consolidated Statements of Operations – Three Months and Six Months Ended June 30, 2007 and 2006 5 Consolidated Statement of Stockholders' Equity – Six Months ended June 30, 2007 6 Consolidated Statements of Cash Flows – Six Months Ended June 30, 2007 and 2006 7 Notes to Consolidated Financial Statements 8 Independent Accountants' Review Report 13 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3. Quantitative and Qualitative Disclosure About Market Risk 18 Item 4. Controls and Procedures 18 PART II. Other Information Item 4. Submission of Matters to a Vote of Security Holders 19 Item 6. Exhibits 19 Awareness Letter of Ernst & Young, LLP Section 302 Certification of the CEO Section 302 Certification of the CFO Certification of the CEO Pursuant to Section 906 Certification of the CFO Pursuant to Section 906 2 PART I — FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS (UNAUDITED) 3 BOIS d'ARC ENERGY, INC. CONSOLIDATED BALANCE SHEETS (Unaudited) June 30, December 31, 2007 2006 (In thousands) ASSETS Cash and Cash Equivalents $ 21,715 $ 9,487 Accounts Receivable: Oil and gas sales 33,151 27,018 Joint interest operations 9,927 11,494 Prepaid Expenses 15,930 8,795 Total current assets 80,723 56,794 Property and Equipment: Unevaluated oil and gas properties 6,841 9,511 Proved oil and gas properties 332,719 331,019 Wells and related equipment and facilities 930,879 832,718 Accumulated depreciation, depletion and amortization (404,126 ) (348,643 ) Net oil and gas properties 866,313 824,605 Other Property and Equipment, net of accumulated depreciation of $1,608 and $1,311 as of June 30, 2007 and December 31, 2006, respectively 3,155 3,190 Other Assets 662 912 $ 950,853 $ 885,501 LIABILITIES AND STOCKHOLDERS' EQUITY Short-term Debt $ 7,764 $ 3,250 Accounts Payable 52,842 60,776 Income Taxes Payable 790 3,867 Accrued Expenses 451 975 Total current liabilities 61,847 68,868 Long-term Debt 125,000 100,000 Deferred Income Taxes Payable 164,233 151,959 Reserve for Future Abandonment Costs 50,131 48,064 Total liabilities 401,211 368,891 Commitments and Contingencies Stockholders' Equity: Common stock – $0.01 par, 100,000,000 shares authorized, 66,474,000 and 66,433,500 outstanding at June 30, 2007 and December 31, 2006, respectively 665 664 Additional paid-in capital 501,073 497,346 Retained earnings 47,904 18,600 Total stockholders' equity 549,642 516,610 $ 950,853 $ 885,501 The accompanying notes are an integral part of these statements. 4 BOIS d'ARC ENERGY, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended June 30, Six Months Ended June 30, 2007 2006 2007 2006 (In thousands, except per share amounts) Oil and gas sales $ 91,046 $ 59,607 $ 167,228 $ 121,440 Operating expenses: Oil and gas operating 12,556 11,821 25,584 24,261 Exploration 17,988 3,718 28,723 8,249 Depreciation, depletion and amortization 28,779 16,495 57,294 30,888 Impairment — 846 — 846 General and administrative, net 2,574 2,641 6,026 5,882 Total operating expenses 61,897 35,521 117,627 70,126 Income from operations 29,149 24,086 49,601 51,314 Other income (expenses): Interest income 138 57 243 126 Other income 182 327 274 327 Interest expense (2,431 ) (1,569 ) (4,595 ) (2,646 ) Total other expenses (2,111 ) (1,185 ) (4,078 ) (2,193 ) Income before income taxes 27,038 22,901 45,523 49,121 Provision for income taxes (9,607 ) (8,118 ) (16,219 ) (17,557 ) Net income $ 17,431 $ 14,783 $ 29,304 $ 31,564 Net income per share: Basic $ 0.27 $ 0.24 $ 0.45 $ 0.51 Diluted $ 0.26 $ 0.23 $ 0.44 $ 0.49 Weighted average common and common stock equivalent sharesoutstanding: Basic 65,151 62,429 65,139 62,429 Diluted 67,091 64,515 66,955 64,472 The accompanying notes are an integral part of these statements. 5 BOIS d'ARC ENERGY, INC. CONSOLIDATED STATEMENT OF STOCKHOLDERS' EQUITY For the SixMonths Ended June 30, 2007 (Unaudited) Common Stock (Shares) Common Stock – Par Value Additional Paid-in Capital RetainedEarnings Total (In thousands) Balance at January 1, 2007 66,434 $ 664 $ 497,346 $ 18,600 $ 516,610 Exercise of stock options 40 1 308 — 309 Stock-based compensation — — 3,370 — 3,370 Excess tax benefit from stock-based compensation — — 49 — 49 Net income — — — 29,304 29,304 Balance at June 30, 2007 66,474 $ 665 $ 501,073 $ 47,904 $ 549,642 The accompanying notes are an integral part of these statements. 6 BOIS d'ARC ENERGY, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Six Months Ended June 30, 2007 2006 (In thousands) CASH FLOWS FROM OPERATING ACTIVITIES: Net income $ 29,304 $ 31,564 Adjustments to reconcile net income to net cash provided by operating activities: Deferred income taxes 12,323 15,088 Dry holes and leasehold impairments 25,527 6,554 Depreciation, depletion and amortization 57,294 30,888 Impairment — 846 Stock-based compensation 3,370 3,019 Excess tax benefit from stock-based compensation (49 ) — Amortization of loan costs 158 108 (Increase) decrease in accounts receivable (4,566 ) 4,472 Increase in prepaid expenses (2,621 ) (685 ) Decrease in accounts payable and accrued expenses (10,305 ) (7,827 ) Net cash provided by operating activities 110,435 84,027 CASH FLOWS FROM INVESTING ACTIVITIES: Capital expenditures (123,476 ) (109,610 ) Net cash used for investing activities (123,476 ) (109,610 ) CASH FLOWS FROM FINANCING ACTIVITIES: Borrowings 32,000 56,000 Principal payments on debt (7,000 ) (35,000 ) Excess tax benefitfrom stock-based compensation 49 — Proceeds from issuance of common stock 309 — Debt issuance costs (89 ) (100 ) Net cash provided by financing activities 25,269 20,900 Net increase (decrease) in cash and cash equivalents 12,228 (4,683 ) Cash and cash equivalents, beginning of period 9,487 12,043 Cash and cash equivalents at end of period $ 21,715 $ 7,360 The accompanying notes are an integral part of these statements. 7 BOIS d'ARC ENERGY, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS June 30, 2007 (Unaudited) (1)SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES– Basis of Presentation In management's opinion, the accompanying unaudited consolidated financial statements contain all adjustments (consisting solely of normal recurring adjustments) necessary to present fairly the financial position of Bois d'Arc Energy, Inc. ("Bois d'Arc Energy" or the "Company") as of June 30, 2007and the related results of operations and cash flows of the Company for thethree months and six months ended June 30, 2007 and 2006,and cash flows for the six months ended June 30, 2007 and 2006. The accompanying unaudited consolidated financial statements have been prepared pursuant to the rules and regulations of the Securities and Exchange Commission. Certain information and disclosures normally included in annual financial statements prepared in accordance with accounting principles generally accepted in the United States have been omitted pursuant to those rules and regulations, although the Company believes that the disclosures made are adequate to make the information presented not misleading.These unaudited consolidated financial statements should be read in conjunction with the financial statements and notes thereto included in the Company's Annual Report on Form 10-K for the year ended December 31, 2006. The results of operations for the three months and six months ended June 30, 2007 are not necessarily an indication of the results expected for the full year. Asset Retirement Obligations Bois d'Arc Energy's asset retirement obligations relate to future plugging and abandonment expenses on its oil and gas properties and related facilities disposal.The following table summarizes the changes in the total estimated liability for asset retirement obligations during the six months ended June 30, 2007 and 2006: Six Months Ended June 30, 2007 2006 ($ in thousands) Future abandonment liability – beginning of period $ 48,064 $ 35,034 Accretion expense 1,513 1,102 Newwells drilled 554 1,852 Future abandonment liability – end of period $ 50,131 $ 37,988 General and Administrative Expense General and administrative expense was reduced by operating fee income received of $1.4 million for each of the three months ended June 30, 2007 and 2006, respectively.Operating fee income received which reduced general and administrative expenses was $2.7million and $2.0 million for the six months ended June 30, 2007 and 2006, respectively.The operating fee income is a reimbursement of the Company's general and administrative expense.General and administrative expense includes fees paid to Comstock Resources, Inc. ("Comstock") of $30,000 for each of the six months ended June 30, 2007 and 2006, respectively, for accounting services under a services agreement. 8 BOIS d'ARC ENERGY, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Continued) Stock-Based Compensation Bois d'Arc Energy accounts for employee stock-based compensation under the fair value method.Compensation cost is measured at the grant date based on the fair value of the award and is recognized over the award vesting period.During the three months ended June 30, 2007 and 2006, the Company recognized $1.7million and $1.6 million, respectively, in stock-based compensation expense within general and administrative expenses related to stock option and restricted stock grants.The Company recognized stock-based compensation expense of $3.4 million and $3.0 million during the six months ended June 30, 2007 and 2006, respectively. The fair value of stock option grants is estimated on the date of the grant using a Black-Scholes option pricing model.Some of the inputs to the option valuation model are subjective, including assumptions regarding expected stock price volatility.Options to purchase 258,500 shares at a weighted average exercise price of $16.24 per share were granted during the six months ended June 30, 2007.Assumptions used to value these stock options included expected volatility of 36.4%, expected lives of 4.5 years, a risk free interest rate of 4.9% and a dividend yield of zero.The fair value of the options awarded was determined to be $6.17 per option share.As of June 30, 2007, unrecognized compensation cost related to stock options of $10.4 million is expected to be recognized over a period of 5.4 years. As of June 30, 2007, the Company had 1,301,000 shares of unvested restricted stock outstanding at a weighted average grant date fair value of $6.93 per share.Total unrecognized compensation cost related to unvested restricted stock grants of $6.2 million as of June 30, 2007 is expected to be recognized over a period of 3.8 years. Income Taxes Deferred income taxes are provided to reflect the future tax consequences or benefits of differences between the tax basis of assets and liabilities and their reported amounts in the financial statements using enacted tax rates.The difference between the Company's customary rate of 35% and the effective tax rate of 36% for each of the three months and six months ended June 30, 2007 is due to permanent book tax differences, primarily nondeductible stock-based compensation. The following is an analysis of the Company's consolidated income tax expense: Three Months Ended Six Months Ended June 30, June 30, 2007 2006 2007 2006 (In thousands) Current Provision $ 2,354 $ 1,282 $ 3,896 $ 2,469 Deferred Provision 7,253 6,836 12,323 15,088 Provision for Income Taxes $ 9,607 $ 8,118 $ 16,219 $ 17,557 Effective January 1, 2007, the Company adopted FASB Interpretation No. 48, "Accounting for Uncertainty in Income Taxes – an interpretation of FASB Statement No. 109" ("FIN 48"), which clarifies the accounting and disclosure for uncertainty in tax positions.The Company has analyzed its filing positions in all jurisdictions where it is required to file income tax returns for the open tax years in such jurisdictions.The Company has identified its federal income tax return and its state income tax returns in Texas and Louisiana, where it has operations, as "major" tax jurisdictions.The Company's federal income tax returns for the years subsequent to December 31, 2004 remain subject to examination.The Company's income tax returns in state income tax jurisdictions remain subject to examination for various periods subsequent to December 31, 2004.The Company currently believes that all significant filing positions are highly certain and that all of its significant income tax filing positions and deductions will be sustained upon audit.Therefore, the Company has no significant reserves for uncertain tax positions and no adjustments to such reserves were required upon adoption of FIN 48.Interest and penalties resulting from audits by tax authorities have been immaterial and are included in the provision for income taxes in the consolidated statements of operations. 9 BOIS d'ARC ENERGY, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Continued) Earnings Per Share Basic earnings per share is determined without the effect of any outstanding potentially dilutive stock options or unvested restricted stock and diluted earnings per share is determined with the effect of outstanding stock options and unvested restricted stock that are potentially dilutive.Basic and diluted earnings per share for the three months and six months ended June 30, 2007 and 2006, respectively, were determined as follows: Three Months Ended June 30, 2007 2006 Per Per Income Shares Share Income Shares Share (In thousands, except per share amounts) Basic Earnings Per Share: Net Income $ 17,431 65,151 $ 0.27 $ 14,783 62,429 $ 0.24 Diluted Earnings Per Share: Net Income $ 17,431 65,151 $ 14,783 62,429 Effect of Dilutive Securities: Stock Grants and Options — 1,940 — 2,086 Net Income Available to Common Stockholders With Assumed Conversions $ 17,431 67,091 $ 0.26 $ 14,783 64,515 $ 0.23 Six Months Ended June 30, 2007 2006 Per Per Income Shares Share Income Shares Share (In thousands, except per share amounts) Basic Earnings Per Share: Net Income $ 29,304 65,139 $ 0.45 $ 31,564 62,429 $ 0.51 Diluted Earnings Per Share: Net Income $ 29,304 65,139 $ 31,564 62,429 Effect of Dilutive Securities: Stock Grants and Options — 1,816 — 2,043 Net Income Available to Common Stockholders With Assumed Conversions $ 29,304 66,955 $ 0.44 $ 31,564 64,472 $ 0.49 10 BOIS d'ARC ENERGY, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Continued) Stock options to purchase common stock at exercise prices in excess of the average actual stock price for the period that were anti-dilutive and that were excluded from the determination of diluted earnings per share are as follows: Three Months Ended Six Months Ended June 30, June 30, 2007 2006 2007 2006 (In thousands except per share data) Weighted average anti-dilutive stock options 323 65 559 33 Weighted average exercise price $ 16.56 $ 16.47 $ 16.03 $ 16.47 Supplementary Information With Respect to the Consolidated Statements of Cash Flows - For the purpose of the consolidated statements of cash flows, the Company considers all highly liquid investments purchased with an original maturity of three months or less to be cash equivalents.The following is a summary of cash payments made for interest and income taxes: Six Months Ended June 30, 2007 2006 (In thousands) Cash Payments - Interest payments $ 4,443 $ 2,834 Income tax payments $ 6,973 $ 1,955 (3) LONG-TERM DEBT– The Company had $125.0 million outstanding at June 30, 2007 under its bank credit facility with The Bank of Nova Scotia and several other banks. Borrowings under the credit facilityare limited to a borrowing base that is re-determined semi-annually based on the banks' estimates of the future net cash flows of the Company's oil and natural gas properties. The determination of the borrowing base is at the sole discretion of the administrative agent and the bank group.The borrowing base was $225.0 million as of June 30, 2007.Total availability under the credit facility as of June 30, 2007 was $100.0 million.The credit facility matures on May11, 2009. Borrowings under the credit facility bear interest at the Company's option at either (1)LIBOR plus a margin that varies from 1.25% to 2.0% depending upon the ratio of the amounts outstanding to the borrowing base or (2)the base rate (which is the higher of the prime rate or the federal funds rate) plus a margin that varies from 0% to 0.75% depending upon the ratio of the amounts outstanding to the borrowing base. A commitment fee ranging from 0.375% to 0.50% (depending upon the ratio of the amounts outstanding to the borrowing base) is payable on the unused borrowing base. Indebtedness under the credit facility is secured by substantially all of the Company's and its subsidiaries' assets, and all of the Company's subsidiaries are guarantors of the indebtedness. The credit facility contains covenants that restrict the payment of cash dividends in excess of $5.0 million, borrowings, sales of assets, loans to others, capital expenditures, investments, merger activity, hedging contracts, liens and certain other transactions without the prior consent of the lenders and requires the Company to maintain a ratio of current assets, including the availability under the bank credit facility, to current liabilities of at least one-to-one and a ratio of indebtedness to earnings before interest, taxes, depreciation, depletion, and amortization, exploration andimpairment expense of no more than 2.5-to-one.The Company was in compliance with these covenants as of June 30, 2007. 11 BOIS d'ARC ENERGY, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Continued) (4)COMMITMENTS AND CONTINGENCIES– From time to time, Bois d'Arc Energy is involved in certain litigation that arises in the normal course of its operations. The Company does not believe the resolution of these matters will have a material effect on the Company's financial position or results of operations. In connection with its exploration and development activities, the Company contracts for drilling rigs and for the acquisition of seismic data.The Company has total commitments of $11.0 million to acquire seismic data through December 2008. 12 INDEPENDENT ACCOUNTANTS' REVIEW REPORT We have reviewed the consolidated balance sheet of Bois d'Arc Energy, Inc. (a Nevada corporation) and subsidiaries (the Company) as of June 30, 2007, and the related consolidated statements of operations for the three month and six month periods ended June 30, 2007 and 2006, the consolidated statement of stockholders' equity for the six months ended June 30, 2007, and the consolidated statements of cash flows for the six-month periods ended June 30, 2007 and 2006.These financial statements are the responsibility of the Company's management. We conducted our review in accordance with the standards of the Public Company Accounting Oversight Board (United States).A review of interim financial information consists principally of applying analytical procedures and making inquiries of persons responsible for financial and accounting matters.It is substantially less in scope than an audit conducted in accordance with the standards of the Public Company Accounting Oversight Board, the objective of which is the expression of an opinion regarding the financial statements taken as a whole.Accordingly, we do not express such an opinion. Based on our review, we are not aware of any material modifications that should be made to the condensed consolidated interim financial statements referred to above for them to be in conformity with U.S. generally accepted accounting principles. We have previously audited, in accordance with the standards of the Public Company Accounting Oversight Board (United States), the consolidated balance sheet of Bois d'Arc Energy, Inc. and subsidiaries as of December 31, 2006, and the related consolidated statements of operations, stockholders' equity, and cash flows for the year then ended not presented herein, and in our report dated February 28, 2007 we expressed an unqualified opinion on those consolidated financial statements and included an explanatory paragraph regarding the Company's adoption of Statement of Financial Accounting Standards No. 123 (revised 2004), "Share Based Payment," effective January 1, 2006.In our opinion, the information set forth in the accompanying consolidated balance sheet as of December 31, 2006, is fairly stated, in all material respects, in relation to the consolidated balance sheet from which it has been derived. /s/ Ernst & Young LLP Dallas, Texas August 8, 2007 13 ITEM 2: MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS This report contains forward-looking statements that involve risks and uncertainties that are made pursuant to the safe harbor provisions of the Private Securities Litigation Reform Act of 1995. Actual results may differ materially from those anticipated in our forward-looking statements due to many factors.The following discussion should be read in conjunction with the consolidated financial statements and notes thereto included in this report and in our annual report filed on Form 10-K for the year ended December 31, 2006. Results of Operations Our operating data for the three months and six months ended June 30, 2007 and 2006 is summarized below: Three Months Ended Six Months Ended June 30, June 30, 2007 2006 2007 2006 ($ in thousands, except per unit amounts) Net Production Data: Oil (Mbbls) 417 345 785 663 Natural gas (Mmcf) 8,194 5,218 15,895 10,282 Natural gas equivalent (Mmcfe) 10,696 7,290 20,605 14,259 Revenues: Oil sales $ 27,638 $ 23,943 $ 49,106 $ 43,280 Gas sales 63,408 35,664 118,122 78,160 Total oil and gas sales $ 91,046 $ 59,607 $ 167,228 $ 121,440 Expenses: Oil and gas operating(1) $ 12,556 $ 11,821 $ 25,584 $ 24,261 Exploration $ 17,988 $ 3,718 $ 28,723 $ 8,249 Depreciation, depletion and amortization $ 28,779 $ 16,495 $ 57,294 $ 30,888 Average Sales Price: Oil ($/Bbl) $ 66.28 $ 69.31 $ 62.55 $ 65.31 Natural gas ($/Mcf) $ 7.74 $ 6.84 $ 7.43 $ 7.60 Average equivalent price ($/Mcfe) $ 8.51 $ 8.18 $ 8.12 $ 8.52 Expenses ($ per Mcfe): Oil and gas operating(1) $ 1.17 $ 1.62 $ 1.24 $ 1.70 Depreciation, depletion and amortization(2) $ 2.68 $ 2.25 $ 2.77 $ 2.15 (1) Includes lease operating costs and production and ad valorem taxes. (2) Represents depreciation, depletion and amortization of oil and gas properties only. 14 Revenues - Oil and gas sales.Our oil and gas sales increased $31.4million, or 53%, in the secondquarter of 2007 to $91.0 million from $59.6million in the secondquarter of 2006. The increase in sales was attributable to the 47% increase in our oil and gas production and higher natural gas prices in the second quarter of 2007 as compared to the same period in 2006. In the second quarter of 2007, our natural gas production increased by 57% and our oil production increased by 21%.The higher oil and natural gas production in the second quarter of 2007 was primarily attributable to new wells we drilled and therestoration of our production shut-in due to the unavailability of certain third party pipelines and processing facilities that were damaged by the hurricane activity in the third quarter of 2005.These pipelines and facilities returned to service during 2006.Approximately 1.6 Bcfe, or 18% of our production, was deferred in the three months ended June 30, 2006.Our average realized natural gas price increased by 13% and our average realized oil price decreased by 4% in the secondquarter of 2007 as compared with the prices we realized in the same period in 2006. For the first six months of 2007, our oil and gas sales increased $45.8 million (38%) to $167.2 million from $121.4 million for the six months ended June 30, 2006.The increase is primarily attributable to a 45% increase in our production in 2007 offset in part by lower oil and natural gas prices.For the first six months of 2007, our natural gas production increased 55% and our oil production increased 18% from the first six months of 2006.The production increases related primarily to new wells that we drilled and the restoration of 3.3 Bcfe of deferred production which we had in the first half of 2006 which resulted from the 2005 hurricanes.Our average gas price decreased 2% and our average oil price decreased 4% in the first half of 2007 as compared to the same period in 2006. Costs and Expenses - Oil and gas operating expenses.Our oil and gas operating expenses, including production taxes, were $12.6 million for the three months ended June 30, 2007, an increase of $0.8million (6%) as compared to $11.8million for the same period in 2006. Our operating expenses per equivalent Mcf produced decreased $0.45, or 28%, to $1.17for the secondquarter of 2007 from $1.62for the secondquarter of 2006.
